Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/668,752 filed 10/30/2019. It is also in response to information disclosure statement, IDS, filed 08/12/2020. 
Claims 1-20 are currently pending in this Application, and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from China Patent Application No. 201910422733.7 filed 21 May 2019. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 10/30/2019 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (U.S. PG Publication 2015/0340662)  
Regarding Claim 1 and 14 Kwan discloses a battery cell assembly (Kwon Fig. 5, paragraph 0066), comprising: a first battery cell, comprising a first wound electrode assembly 112’, and a second battery cell, comprising a second wound electrode assembly 116’ (Kwon Fig. 5), and the first battery cell and the second battery cell form a stepped structure (Kwon Fig. 5, paragraph 0062). Kwon discloses one side lower edge of an upper one of the electrode assemblies 116’ is disposed in contact with a top surface of a lower one of the electrode assemblies 112’, and one side upper edge of the lower electrode assembly 112’ is disposed in contact with a bottom surface of the upper electrode assembly 116’ at an interface between the electrode assemblies (Kwon Fig. 5, paragraph 0018, 0059). Kwon disclose the unit cells may be configured such that the outermost electrodes have the same polarity (Kwon paragraph 0066); thus, the outermost circumference of the first wound electrode assembly 112’ is electrically connected with the outermost circumference of the second wound electrode assembly 116’ and having the same polarity (Kwon Fig. 5, 0066). Regarding Claim 14 Kwon also discloses a device comprising the battery cells as described above as a power source (Kwon Claim 17); the device considered equivalent to an electrochemical device of Claim 14. 

    PNG
    media_image1.png
    313
    582
    media_image1.png
    Greyscale

Kwon Fig. 5

Regarding Claim 4 and 13 the two cells are staggered (Kwon Fig. 5) and, therefore, have different axes as shown in Fig. 5 below. Further the axis of the first cell is parallel to the axis of the second cell (Kwon Fig. 5) as recited in Claim 13. 

    PNG
    media_image2.png
    345
    675
    media_image2.png
    Greyscale

Kwon Fig. 5. The first cell and second cell have different axes

Regarding Claim 6 Kwon discloses the electrode assemblies may have different sizes (Kwon paragraph 0033); thus, the battery cells are different in dimension.  And further discloses cells having various sizes are manufactured (Kwon paragraph 0063). 
Regarding Claim 7 Kwon discloses the electrode assemblies may be different from each other in terms of length and width (Kwon paragraph 0034); thus, the battery cells have different length and width.  
Regarding Claim 8 and 18 Kwon discloses the battery cell assemblies (Kwon Fig 2) where the first cell is stacked over the second cell, a side of the first battery cell in the width direction is aligned with a corresponding side of the second battery cell in the width direction, and a side of the first battery cell in the length direction is aligned with the a corresponding side of the second battery cell in the length direction (Kwon Fig. 2).  

    PNG
    media_image3.png
    647
    975
    media_image3.png
    Greyscale

Kwon Fig. 2
Regarding Claim 12 Kwon discloses a first wound electrode assembly and a second wound electrode assembly 112, 116 (Kwon Fig.2, paragraph 0058), comprising a positive electrode 116a and a negative electrode 116b and separator 116c disposed between the positive electrode and the negative electrode to separate them (Kwon paragraph 0061).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PG Publication 2015/0340662) in view of Miwa et al. (U.S. PG Publication 2015/0046109)
The discussion of Kwon as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 2 Kwon discloses a first wound electrode assembly 112’ and a second wound electrode assembly 116’ disposed in contact with each other (Kwon Fig. 5, paragraph 0059). But Kwon is silent that the first electrode assembly is welded to the second electrode assembly. Miwa discloses a battery cell assembly including a separator is sandwiched between a positive electrode and a negative electrode and they are wound together in a superposed manner, followed by a weld/assembly step wherein a group of pairs of the wound electrodes comprising the positive electrode, the negative electrode and the separator wound together is assembled and welded (Miwa paragraph 0049). Thus, Miwa discloses the welding of a pair wound electrodes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to have modified the wound electrode assembly of Kwon by the teaching of Miwa and to have welded a first electrode assembly to a second electrode assembly in view of the teaching of Miwa of welding a group of pairs of wound electrodes are assembled and welded (Miwa paragraph 0049). Such a modification offers a stable electrode assembly configuration. According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Claim 3, 5, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PG Publication 2015/0340662) in view of Huang et al. (U.S. PG Publication 2014/0045014)
The discussion of Kwon as applied to Claim 1and 14 is fully incorporated here ad is relied upon for the limitation of the claim in this section. 
Regarding Claim 3 and 15 Kwon discloses a first wound electrode assembly 112’ and a second wound electrode assembly 116’ forming a set of electrode assemblies forming through winding of the electrode assemblies (Kwon Fig. 5, paragraph 0018, 0059, 0066). Kwon, however, 
Huang discloses a battery 100 with a plurality of cell coils 120A, 120B with a positive electrode, a negative electrode and a separator in between (Huang Fig. 1, 2, 3, paragraph 0007, 0009, 0021), the cell coils are equivalent to the wound electrode assemblies forming the battery cells.  Huang discloses the cell coils 120A, 120B, equivalent to the set of wound electrode assemblies, comprise a first end and a second end the first end located at the inner of the first battery cell, and the second end located at the inner of the second battery cell. (Huang Fig. 1, 3).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the wound electrode assembly of Kwon by the disclosure of Huang and made the first end and second of the electrode assemblies in the inner of the battery cells as disclosed by Huang (Huang Fig. 1, 3) such that the first end and second end are secured inside the inner part of the battery and any possible un-winding of the electrodes is minimized. 

    PNG
    media_image4.png
    467
    975
    media_image4.png
    Greyscale

Huang Fig. 1
Regarding Claim 5 and 16 Kwon discloses a first wound electrode assembly 112’ and a second wound electrode assembly 116’ forming a set of electrode assemblies forming through winding of the electrode assemblies (Kwon Fig. 5, paragraph 0018, 0059, 0066). Kwon, however, is silent the winding direction for forming the first battery cell is the same as a winding of the direction forming the second battery cell or the winding direction is opposite to the winding direction of the second battery cell. 
Huang discloses a battery 100 with a plurality of cell coils 120A, 120B with a positive electrode, a negative electrode and a separator in between (Huang Fig. 1, 2, 3, paragraph 0007, 0009, 0021), the cell coils are equivalent to the wound electrode assemblies forming the battery cells. Huang discloses the cell coils 120A, 120B, equivalent to the set of wound electrode assemblies, and discloses the direction of winding of the electrode assembly to form the first battery cell is the same as a winding direction for forming the second battery cell (Huang Fig. 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective . 
Claim 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PG Publication 2015/0340662) in view of Kim et al. (U.S. PG Publication 2015/0372337) 
The discussion of Kwon as applied to claim 1, 8 and 14 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 9, 17 and 19 Kwon is silent about the length of the first battery cell is different (Claim 17) or smaller than the length of the second battery cell (Claim 9, 19) or the width of the first battery cell is different (Claim 17) or smaller than the width of the secondary battery cell (Claim 9, 19), and the length of the first battery cell is different (Claim 17) or less than or equal to the length of the secondary battery cell (Claim 9, 19). 
Kim discloses a battery cell assembly configured to have a structure in which two or more electrode rolls are stacked in a height direction on the basis of a plane, wherein the electrode rolls have at least two of the electrode rolls have different sizes, and the electrode rolls having different sizes are stacked to form one or more stepped structures in width and/or height (Kim Fig. 2, paragraph 0019). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell assembly of Kwon (Kwon Fig. 5, paragraph 0066), by the teaching of Kim and made the battery cells have different width and length (Kim Fig. 2) so that the battery cell assembly is configured to a desired shape of the device and can easily and efficiently be mounted  into a device while having maximizing 

    PNG
    media_image5.png
    347
    697
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    578
    915
    media_image6.png
    Greyscale

Kim Fig. 2
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PG Publication 2015/0340662) in view Maleki et al. (U.S. PG Publication 2014/0255739)
The discussion of Kwon as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 10 Kwon is silent about the first battery cell and the second battery cell are stacked to form a cross-shaped structure or a T-shaped structure. Maleki discloses an electrochemical cell having a cathode, an anode and a separator disposed between them and the assembly is wound into a jellyroll (Maleki paragraph 0030) and the wound electrode assembly is formed into a T-shaped first battery cell and a second battery cell (Maleki Fig. 19, paragraph 00080), and the electrode assemblies together form a multifaced geometry of the jellyroll (Maleki paragraph 0080). Maleki teaches that by having a multifaceted geometry electrode assembly it would be advantageous to have a battery offering the device designer more flexibility in allocating space within an electronic device (Maleki paragraph 0008). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell assembly of Kwon by the disclosure of Maleki and made it T-shaped as disclosed by Maleki (Maleki Fig. 19) for the benefit of efficient space utilization in an electronic device that uses the battery (Maleki paragraph 0008). Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 

    PNG
    media_image7.png
    339
    881
    media_image7.png
    Greyscale

Maleki Fig. 19
Claim 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PG Publication 2015/0340662) in view of Dhar et al. (U.S. PG Publication 2014/0087237) 
The discussion of Kwon as applied to Claim 1 and 14 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 11 and 20 Kwon is silent about the outer circumference of the first electrode assembly is electrically connected to the outer circumference of the second electrode assembly through a connecting component comprise of a current collector without being coated an active material and a separator. Dhar discloses an electrochemical cell having an electrode assembly, wherein the electrode assembly may include a plurality of electrode plates, and each electrode plate include a current collector having a first portion and a second portion  (Dhar paragraph 0049), and the current collector is a common current collector between the anode of a first electrochemical cell and the cathode of a second electrochemical cell (Dhar Claim 10, paragraph 0055), thus forming a common connecting component between the first electrode 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell assembly of Kwon by the teaching of Dhar and electrically connected the electrode assemblies by common current collector connectors as taught by Dhar (Dhar paragraph 0055) for providing substantially uniform current collection granting uniform current density (Dhar paragraph 0056). Such modification according to the MPEP is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722